Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations in the independent claims and argues the references do not disclose the amended limitations.  Applicant argues Mishra does not disclose the “scheduling mode” of each frequency domain unit and argues Mishra does not disclose the interference is one of harmonic interference or intermodulation interference.  Applicant argues whether the channel is available or not is different than a “frequency domain unit” being available or not. 							In response, Applicant argues a channel is not a frequency domain unit by mere assertion without an actual argument or evidence that a channel cannot be considered a frequency domain unit.  Applicant also argues over the “scheduling mode”, where what a scheduling is, is not defined in the claims.  Further Mishra was not relied on to disclose the different types of interference but the Chirayil reference was.  The combination of the amendments could put claim 1 into condition for allowance, however the other independent claims would require further search and consideration.  For example independent claim 57, is an apparatus claim for a network device that transmits the first indication information to a first network device.  The other limitations in the claim appear to be intended use of the transmitted information (e.g. “information used for” is intended use of the information) or operations of the first network device that don’t carry patentable weight  (“time-frequency resource is determined according to the scheduling mode” appears to be a determination performed by the first network device and not the claimed network device).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461